Citation Nr: 1138603	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  04-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine prior to November 20, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine from November 20, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) during the period prior to November 20. 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Waco, Texas, regional office (RO) rating decision of April 1999, which granted service connection for degenerative joint disease of the lumbar spine, and assigned a 10 percent rating, effective April 1, 1999.  The Veteran filed a timely notice of disagreement as to that decision in July 1999, and a statement of the case was furnished by the Houston, Texas, RO in December 1999, and another furnished in March 2000; both of these included the issue of the rating assigned for the lumbosacral spine condition. 

There was some question as to whether the Veteran's substantive appeal received in May 2000 was timely filed following the statement of the case.  Later that year, her file was transferred to the Phoenix, Arizona, RO, and that RO notified the Veteran in March 2002 that her May 2000 substantive appeal was untimely, with respect to the December 1999 statement of the case.  However, review of a March 2003 report of contact between the RO and the Veteran reveals that the RO subsequently determined that the substantive appeal was timely filed with respect to the issues contained in the March 2000, statement of the case.  The RO failed to include the rating assigned for the lumbosacral spine disability into the subsequent development of the appeal, however.  

In a February 2009 rating decision, the RO increased the assigned rating for degenerative joint disease, lumbosacral spine, from 10 to 20 percent, effective from November 20, 2008, based on a new claim.  The Veteran subsequently perfected an appeal from the February 2009 rating decision; however, the previously perfected appeal remained pending.  

The Veteran and her spouse testified at a Travel Board hearing in December 2009 before the undersigned at the Phoenix, Arizona RO.  At that time the Veteran withdrew all other perfected claims on appeal to the Board except for the lumbosacral spine rating issues, and an issue involving an earlier effective date for service connection for a right shoulder disability.  

In a decision dated in September 2010, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2011 joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision as to the lumbosacral spine disability increased rating issues be vacated and remanded; a June 2011 Court order granted the joint motion as to those issues alone.  The Veteran's case has been transferred and is currently within the jurisdiction of the Lincoln, Nebraska RO. 

This case involves a claim for an increased rating, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) claim is part of an increased rating claim when such claim is raised by the record.  In this case, however, entitlement to a TDIU rating was granted by the RO in January 2010; accordingly, a TDIU claim is not part of the current appeal, with the exception of the period prior to November 20, 2008.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.






REMAND

This case was remanded pursuant to the JMR for additional development to include obtaining the Veteran's Social Security Administration (SSA) records, of which VA had been notified in January 2010.  

The Board also finds that due to the passage of time, current VA and private treatment records should be obtained, which reflect treatment received since the most recent records.  

In arguments presented to the Board in September 2011, the Veteran's representative also asserted that an examination should be afforded, which takes into account any additional loss of motion during flare-ups.  The Board agrees that a current examination is indicated, and that such examination should include symptoms of radiculopathy, consideration of the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011), and whether the Veteran was precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities prior to November 20, 2008.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) (When evaluating musculoskeletal disabilities, VA must consider whether a higher rating is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups; but see Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) ("Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.); and 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Obtain all VA treatment records pertaining to the Veteran's treatment for low back complaints or neurological complaints pertaining to the lower extremities, dated from November 2009 to the present, to include reports of any studies, such as X-rays, MRIs, or electromyograms, obtained during this period.  

3.  Ask the Veteran to identify and authorize the release of all records of private treatment and/or evaluations pertaining to her low back condition, including any treatment or evaluation of radiculopathy into the lower extremities, dated from January 2009 to the present.  Tell the Veteran that if she claims to have had incapacitating episodes, it is particularly important that records of treatment for such be provided, as a rating based on incapacitating episodes requires bed rest and treatment prescribed by a physician.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current manifestations and severity of her service-connected degenerative joint disease of the lumbosacral spine.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  Any associated objective neurological abnormalities should be identified, to include the Veteran's claimed radiculopathy of the lower extremities.  All necessary tests and studies deemed necessary should be accomplished, to include, if indicated, electrodiagnostic studies to evaluate lower extremity radiculopathy.  Complete range of motion findings should also be reported, in addition to the presence and extent of any additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  The effect of pain on functional impairment must be expressed in terms of the effect on some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance. 

If the Veteran has degenerative disc disease, and claims to have incapacitating episodes (bed rest and treatment prescribed by a physician), report the number and duration of such episodes during the past 12 months.  

Also provide an opinion as to whether the Veteran's service-connected DJD of the lumbar spine and other service-connected cervical spine disorder, residuals of hysterectomy, and right shoulder disorder precluded the Veteran from securing or following a substantially gainful occupation during the period of April 1, 1999, to November 20, 2008.  

5.  The RO should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

6.  After completion of the above and any additional development deemed necessary, readjudicate the claims for an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine, for the entire period from April 1, 1999, to November 20, 2008, for an evaluation in excess of 20 percent beginning November 20, 2008, and for entitlement to TDIU prior to November 20, 2008.  Staged ratings should be assigned, if applicable.  If either claim remains less than a full grant of the benefit sought, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


